GRAND RIVER DAM AUTHORITY — INDEBTEDNESS Under the provisions of the Grand River Dam Authority Act, 82 Ohio St. 861 [82-861] to 82 Ohio St. 889 [82-889] (1971), the Grand River Dam Authority does not have the authority to borrow money by the issuance of notes so that it might be able from time to time to secure operating funds on a short term basis or possibly secure funds to be used during construction until such time as long-term financing could be arranged by the issuance of bonds.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does the Grand River Dam Authority have the authority to borrow money by the issuance of notes so that it might be able from time to time to secure operating funds on a short term basis or possibly secure funds to be used during construction until such time as long term financing could be arranged by the issuance of bonds? Title 82 Ohio St. 862 [82-862](o) (1971) of the Grand River Dam Authority Act provides that the Grand River Dam Authority has the power: "To borrow money for its corporate purposes and, without limitation of the generality of the foregoing, to borrow money and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and, in connection with any such loan or grant, to enter into such agreements as the United States of America or such corporation or agency may require; and to make and issue its negotiable bonds for monies borrowed, in the manner provided in this act. Nothing in this act shall authorize the issuance of any bonds, notes, or other evidences of indebtedness of the district, except as specifically provided in this act; . . ." (Emphasis added) Title 82 Ohio St. 870 [82-870] and 82 Ohio St. 873 [82-873] (1971) of the Grand River Dam Authority Act provide the manner in which bonds may be issued, the purposes for which they may be issued, the maximum amount of bonds that may be issued, and the manner of funding or refunding said bonds.  Title 82 Ohio St. 868 [82-868] (1971) of the Act provides for the fixing, charging and collecting of rates and other charges to pay the interest on and principal of all bonds issued under the Act and to pay sinking fund and/or reserve payments agreed to be made in regard to the issuance of such bonds. In reviewing the Act, it is clear that the Legislature did not generally or specifically provide for the issuance of notes for monies borrowed or for the payment of interest and principal on such notes. Although the Grand River Dam Authority is authorized to borrow money for its corporate purposes, the only means provided in the Act to accomplish same relate to the issuance of bonds. The enumeration of specific powers in the statute operates to exclude those not enumerated. See City of Tulsa v. Mid land Valley Railroad Co., 168 F.2d 252, City of Tulsa v. Southwestern Bell Telephone Co., 75 F.2d 343. Because Section 862(o) provides that the Authority can borrow money only as specifically provided in the Act, it is apparent that the Legislature did not intend for the Authority to borrow money by the issuance of notes. A statute which limits a thing to be done in a particular mode includes the negative of any other mode. See Knapp-Monarch Co. v. Commissioner of Internal Revenue, 139 F.2d 863, Botany Worsted Mills v. United States, 278 U.S. 282,73 L. Ed. 379.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Under the provisions of the Grand River Dam Authority Act, 82 Ohio St. 861 [82-861] to 82 Ohio St. 889 [82-889] (1971), the Grand River Dam Authority does not have the authority to borrow money by the issuance of notes so that it might be able from time to time to secure operating funds on a short-term basis or possibly secure funds to be used during construction until such time as long-term financing could be arranged by the issuance of bonds.  (Mike D. Martin)